 

Exhibit 10.2

EXECUTION VERSION

 

MORGAN STANLEY SENIOR FUNDING, INC.

1585 Broadway

New York, NY 10036

 

CONFIDENTIAL

 

November 5, 2015

 

Microsemi Corporation

One Enterprise

Aliso Viejo, CA 92656

Attention:John Hohener

Chief Financial Officer

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”)

1251 Avenue of the Americas

New York, New York 10020

 

Deutsche Bank Securities Inc. (“DBSI”)

Deutsche Bank AG New York Branch (“DBNY”)

60 Wall Street

New York, NY 10005

 

Joinder Agreement to Commitment Letter

 

Ladies and Gentlemen:

 

Reference is hereby made to the Commitment Letter dated as of October 18, 2015
(the “Commitment Letter”), a copy of which is attached hereto as Annex A, from
Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”) addressed to Microsemi
Corporation, a Delaware corporation. Capitalized terms used in this joinder
letter agreement (this “Joinder Agreement”) but not defined herein shall have
the meanings assigned to such terms in the Commitment Letter.

 

Each of BTMU and DBSI (each an “Additional Arranger”, and collectively, the
“Additional Arrangers”) has advised Morgan Stanley that it desires to join the
Commitment Letter as a joint lead arranger and bookrunner under the Commitment
Letter.

 

1.          Each of BTMU and DBNY (each an “Additional Initial Lender”) is
pleased to advise Morgan Stanley of its commitment to provide 26.25% and 25.0%,
respectively, of each of (a) the aggregate principal amount of the $350,000,000
Senior Secured Revolving Credit Facility, (b) the aggregate principal amount of
the $375,000,000 Senior Secured Term Loan A Facility and (c) the aggregate
principal amount of the $2,200,000,000 Senior Secured Term Loan B Facility
(collectively, the “Assumed Commitments”), in each case, on a several and not
joint basis, subject only, as applicable, to the satisfaction of the conditions
set forth or referenced in Section 6 of the Commitment Letter and the
commitments of Morgan Stanley under the Commitment Letter shall be reduced on a
dollar-for-dollar basis by the aggregate amount of the Assumed Commitments of
the Additional Arrangers.

 

 

 

 

2.          Each of the parties hereto acknowledges and agrees that for all
purposes, the Additional Arrangers shall have the right to act (and each
Additional Arranger hereby undertakes and agrees to act) as a Commitment Party
and an “Additional Arranger” (as referred to in the Commitment Letter) in
connection with the Credit Facilities. Each of the Additional Initial Lenders
and Morgan Stanley, acknowledges and agrees that for all purposes, the
Additional Initial Lenders shall have the right to act (and each Additional
Initial Lender hereby undertakes and agrees to act) as a Commitment Party and as
an Initial Lender in connection with the Credit Facilities. It is hereby agreed
and understood that notwithstanding anything to the contrary, Morgan Stanley
will appear on the top left of the cover page of any marketing materials for the
Credit Facilities, and will hold the roles and responsibilities conventionally
understood to be associated with such name placement.

 

3.          In consideration of the foregoing, notwithstanding anything to the
contrary set forth in the Commitment Letter, to the extent paid to it, Morgan
Stanley agrees to pay to each Additional Arranger a closing fee in an amount
equal to (x) if the Acquisition shall have been approved by the board of
directors and/or the stockholders or other equity holders of the Target prior to
the commencement of an actual tender offer to acquire not less than a majority
of the outstanding capital stock of the Target without the prior approval and
consent of the board of directors and/or stockholder or other equityholders of
the Target, 1.375% of the commitment of such Additional Arranger in respect of
the Credit Facilities in effect on the date hereof, payable in full on the date
of the consummation of the acquisition and the “Closing Date” (as referred to in
the Commitment Letter) and (y) in all other cases, the sum of (i) 0.25% of the
commitment of such Additional Arranger in respect of the Credit Facilities in
effect on the date hereof, earned and payable on the earlier of the date that is
45 days after October 18, 2015 (the “Commitment Letter’s Execution Date”)
(unless the Borrower has terminated the Commitment Letter prior to such date)
(irrespective of whether the Closing Date occurs) and the Closing Date, (ii)
0.25% of the of the aggregate amount of the commitment of such Additional
Arranger in respect of the Credit Facilities in effect on the date hereof,
earned and payable on the earlier of the date that is 90 days after the
Commitment Letter’s Execution Date (unless the Borrower has terminated the
Commitment Letter prior to such date) (irrespective of whether the Closing Date
occurs) and the Closing Date and (iii) 1.25% of the commitment of such
Additional Arranger in respect of the Credit Facilities in effect on the date
hereof, payable on, and subject to, the occurrence of, the Closing Date.

 

4.          Each Additional Arranger hereby acknowledges that it has,
independently and without reliance upon Morgan Stanley or any of Morgan
Stanley’s affiliates, or any of Morgan Stanley’s officers, directors, employees,
agents, advisors or representatives, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to join
the Commitment Letter as set forth herein.

 

5.          This Joinder Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Joinder Agreement by facsimile
transmission or other electronic transmission (i.e., a “pdf” or “tiff”) shall be
effective as delivery of a manually executed counterpart hereof.

 

6.          SECTION 10 OF THE COMMITMENT LETTER IS HEREBY INCORPORATED HEREIN BY
REFERENCE, MUTATIS MUTANDIS, AND SHALL APPLY HEREUNDER AS IF FULLY SET FORTH
HEREIN.

 

7.          Each party hereto agrees to maintain the confidentiality of this
Joinder Agreement and the terms hereof, subject to the applicable
confidentiality and disclosure provisions set forth in the Commitment Letter.

 

 2 

 

 

8.          Without limiting the provisions of the last paragraph of this
Joinder Agreement, each party hereto agrees that this Joinder Agreement shall
remain in full force and effect so long as the Commitment Letter remains in full
force and effect and will automatically terminate and be of no further force and
effect, solely as and to the extent the Commitment Letter terminates in
accordance with its terms. For the avoidance of doubt, the Additional Arranger
shall have the benefit of and shall be subject to any and all provisions of the
Commitment Letter that “survive” the expiration or termination of the Commitment
Letter.

 

If you are in agreement with the foregoing, please sign and return to Morgan
Stanley the enclosed copy of this Joinder Agreement by no later than 5:00 P.M.
(New York time) on November 5, 2015, otherwise this Joinder Agreement shall
expire at such time. This Joinder Agreement shall become effective and the
undertaking of the parties thereunder shall become effective to the extent and
in the manner provided hereby on the date the Additional Arranger delivers to
Morgan Stanley an executed copy hereof.

 

[Remainder of this page intentionally left blank]

 

 3 

 

 

  Very truly yours,       MORGAN STANLEY SENIOR FUNDING, INC.           By:
/s/Jonathan Rauen     Name: Jonathan Rauen     Title: Authorized Signatory

 

[Joinder Agreement to Commitment Letter]

 

 

 

 

ACCEPTED AND AGREED

on November 5, 2015:

 

MICROSEMI CORPORATION

 

By: /s/John Hohener   Name: John Hohener   Title: CFO  

 

[Joinder Agreement to Commitment Letter]

 

 

 

 

ACCEPTED AND AGREED

on November 5, 2015:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Additional Arranger and Initial Lender

 

By: /s/Timothy P. Dilworth   Name: Timothy P. Dilworth   Title:  Managing
Director  

 

[Joinder Agreement to Commitment Letter]

 

 

 

 

ACCEPTED AND AGREED   on November 4, 2015:       DEUTSCHE BANK SECURITIES INC.,
  as Additional Arranger         By: /s/Ian Dorrington   Name: Ian Dorrington  
Title:  Managing Director         By: /s/Christopher Blum   Name: Christopher
Blum   Title: Managing Director       DEUTSCHE BANK AG NEW YORK BRANCH,   as
Initial Lender         By: /s/Ian Dorrington   Name: Ian Dorrington  
Title:  Managing Director         By: /s/Christopher Blum   Name: Christopher
Blum   Title: Managing Director  

 

 

 

 

ANNEX A

 

[Commitment Letter]

 

See Exhibit 10.1 to the Current Report on Form 8-K

 

 

 